Appeal by the defendant from an order of the County Court, Suffolk County (Braslow, J.), dated August 15, 2002, which granted the respondent’s motion to amend the trial transcript.
*623Ordered that the appeal is dismissed, without costs or disbursements.
No separate appeal lies from the County Court’s order correcting the trial minutes (see People v McGoldrick, 284 App Div 978 [1954]; CPL 450.10, 450.15). The appropriate remedy to review the order and amended transcript was to seek leave to serve a supplemental brief on the appeal of the conviction (see People v Wolz, 300 AD2d 606 [2002]), or move for leave to reargue (see CPL 470.50). Altman, J.P, Goldstein, Adams and Mastro, JJ., concur.